Citation Nr: 1113975	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  09-46 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado


THE ISSUE

Entitlement to benefits under 38 U.S.C. Chapter 18 for a child born with spina bifida.

ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from April 1952 to May 1955.  The Veteran is deceased.  The appellant is the Veteran's son.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 decision by which the RO denied entitlement to the benefit sought herein.

In connection with this appeal, the appellant requested a personal hearing before a Veterans Law Judge in Washington, DC.  He withdrew his hearing request in October 2009.  Accordingly, the Board will proceed with consideration of the appellant's claim based on the evidence of record, as he has requested.  38 C.F.R. § 20.704(e) (2010).  


FINDING OF FACT

The Veteran (the appellant's father) did not serve in Vietnam at any time from January 9, 1962 to May 7, 1975 and did not service in Korea "in or near" the demilitarized zone (DMZ) between September 1, 1967, and August 31, 1971.  


CONCLUSION OF LAW

There is no legal entitlement to benefits under 38 U.S.C. Chapter 18 for a child born with spina bifida.  38 U.S.C.A. §§ 1802, 1805, 1821 (West 2002 and Supp. 2010); 38 C.F.R. § 3.814 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction, in this case the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, VCAA notice is not required because the issue presented involves a claim that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit). 

In any event, the VCAA duty to notify was satisfied by way of a letter sent to the appellant in August 2008 wherein the appellant was advised of the evidence that was needed to substantiate the claim as well as his and VA's respective responsibilities for obtaining the requisite evidence.  

Pertinent Law and Regulations 

VA will pay a monthly monetary allowance under subchapter I of 38 U.S.C. Chapter 18, based upon the level of disability determined under the provisions of paragraph (d) of this section, to or for a person who VA has determined is an individual suffering from spina bifida whose biological mother or father is or was a Vietnam veteran.  Receipt of this allowance will not affect the right of the individual or any related person to receive any other benefit to which he or she may be entitled under any law administered by VA.  An individual suffering from spina bifida is entitled to only one monthly allowance under this section, even if the individual's biological father and mother are or were both Vietnam veterans.  38 U.S.C.A. §§ 1802, 1805; 38 C.F.R. § 3.814(a).  

The term "Vietnam veteran" means a person who performed active military, naval, or air service in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, without regard to the characterization of the person's service.  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Effective December 16, 2003, the Veterans Benefits Act of 2003 provides benefits and services to children born with spina bifida who are the natural children of Veterans who served in Korea "in or near" the demilitarized zone (DMZ) between September 1, 1967, and August 31, 1971.  See 38 U.S.C.A. § 1821; 38 C.F.R. § 3.814(c)(1).  

The term "spina bifida" means any form and manifestation of spina bifida except spina bifida occulta.  38 U.S.C.A. § 1802; 38 C.F.R. § 3.814(c)(2).


(CONTINUED ON NEXT PAGE)



Discussion

The appellant maintains that he is entitled to benefits under 38 C.F.R. § 3.814 as an individual suffering from spina bifida because his father, a Veteran, served in Vietnam during the Vietnam era.

The appellant's father, who is now deceased, was indeed a veteran.  He did not, however, serve in Vietnam.  The DD Form 214 reflects that the appellant's father served in Korea and that his dates of active service were from April 1952 to May 1955.  The record does not shows that he had any service during the period specified in 38 C.F.R. § 3.814(c), namely from January 9, 1962 to May 7, 1975, because his service ended in May 1955.  

Because the appellant's father was not a Vietnam veteran as defined in 38 C.F.R. § 3.814(c), the appellant is not legally entitled to any benefits under 38 U.S.C. Chapter 18.  In addition, he did not serve in Korea between September 1, 1967 and August 31, 1971.  As such, benefits under this section cannot be granted as a matter of law.  38 U.S.C.A. §§ 1802, 1805, 1821; 38 C.F.R. § 3.814; See Sabonis, 6 Vet. App. at 430 (where the law and not the evidence is dispositive, the appeal to the Board is terminated).

The Board observes that the Veteran suffers from certain psychiatric and congenital urological disorders.  There is no clear evidence of spina bifida.  The Board will not address the matter of whether the appellant suffers from spina bifida, because the answer to that question is immaterial.  Without qualifying Vietnam service on the part of his father, the appellant cannot receive benefits under the provisions discussed herein.


ORDER

Benefits under 38 U.S.C. Chapter 18 for a child born with spina bifida are denied.



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


